          Case 2:17-cv-02651-GMN-EJY Document 67-1 Filed 04/03/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3                                                     Case No. 2:17-cv-02651-GMN-EJY
      SWITCH, LTD,
 4                  Plaintiff,
 5           v.
 6    STEPHEN FAIRFAX; MTECHNOLOGY, et
 7    al.,

 8                  Defendants.

 9

10                  [PROPOSED] ORDER GRANTING EXTENSION OF TIME

11          IT IS HEREBY ORDERED, ADJUDGED, and DECREED as follows:

12                 1.      The date for third-party Jones Lang LaSalle to file a response to Plaintiff’s

13   Motion to Compel Third-Party Jones Lang LaSalle to Provide Documents, ECF No. 66, is

14   extended to April 9, 2020.

15                 2.      The date to file a reply in support of Plaintiff’s Motion to Compel Third-

16   Party Jones Lang LaSalle to Provide Documents, ECF No. 66, is extended to April 16, 2020.

17          IT IS SO ORDERED.

18   Dated: April ____, 2020.

19
                                                           ELAYNA J. YOUCHAH
20                                                 UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28
                                                    -2-
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME                     Case No. 2:17-cv-02651-GMN-EJY
